Citation Nr: 1621217	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  05-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for rheumatoid arthritis of the feet in excess of 10 percent from March 29, 2004 to October 8, 2008.

2.  Entitlement to an increased rating for rheumatoid arthritis of the feet in excess of 20 percent since October 9, 2008.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1954 to January 1956.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2007, the Veteran testified at a hearing before the undersigned held at the RO.

In September 2007, the Board remanded the claim to the RO for further evidentiary development.  In June 2009, the Board, in pertinent part, denied entitlement to increased ratings for rheumatoid arthritis of the feet.  

The claimant appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted a joint motion for remand was granted vacating, in pertinent part, the June 2009 decision insomuch as it denied entitlement to an increased rating for rheumatoid arthritis of the feet.  

In April 2010 and October 2014, the Board remanded the question of entitlement to an increased rating for rheumatoid arthritis of the feet with pes cavus.  

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In April 2010 and October 2014 the Board remanded the claim, in part, to secure a copy of the examiner's curriculum vitae.  Despite the best efforts of the RO, the examiner has refused to comply.  Accordingly, the Board must remand this case for a new examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination by a podiatrist to determine the level of severity of his rheumatoid arthritis of the feet since March 29, 2004.  The podiatrist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The podiatrist must specify in the report that these records have been reviewed.  The podiatrist is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any foot disorder due to rheumatoid arthritis since March 29, 2004.  

If the nature and severity of rheumatoid arthritis of the feet changed during the period since March 29, 2004, the podiatrist must offer an opinion addressing when the change was first manifest and the nature of the change itself.  A complete rationale for any opinions expressed must be provided.  

The podiatrist is requested to provide a brief statement in his/her report detailing their qualifications to conduct foot and rheumatology examinations, to include any special certifications, and education in rheumatology and podiatry.

If the requested opinions cannot be rendered without resorting to speculation, the podiatrist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the podiatrist does not have the needed knowledge or training.

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

2.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3. Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




